Citation Nr: 1646742	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-42 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Eligibility for nonservice connected death pension as the "helpless child" of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1942 to December 1945.  The Veteran died in June 1989.  The appellant contends he is the Veteran's son.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2009 decision, the RO stated that the appellant's entitlement to death pension could not be re-established because of his current incarceration.  In the September 2010 statement of the case the RO cited to the regulation stating that pension payments will be discontinued effective the 61st day of imprisonment following conviction of a felony or misdemeanor.  Therefore, the RO concluded that there is no basic entitlement to death pension while the appellant is incarcerated.

The RO is correct that under 38 C.F.R. § 3.666 pension payments will be discontinued effective on the 61st day of imprisonment in a Federal, State or local penal institution following conviction of a felony or misdemeanor for those to or for whom pension is being paid under a public or private law administered by the Department of Veterans Affairs.  However, the issue in this case is not establishment or re-establishment of payment of a pension.  Rather, the issue is entitlement to a nonservice connected death pension.  The regulations, including 38 C.F.R. § 3.666, do not indicate that the VA cannot consider a claim for death pension benefits while the claimant is incarcerated, only that once entitlement is established, payments must be discontinued after a certain period of incarceration.

Therefore, the Board finds that the case must be remanded for the RO to adjudicate in the first instance whether the appellant meets the criteria for entitlement to nonservice connected death pension benefits as a helpless child.

A child of a deceased Veteran who served during a period of war and met the qualifying service requirements may be entitled to pension benefits.  38 U.S.C.A. § 1542 (West 2015).  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A) (West 2015); 38 C.F.R. §§ 3.57 (a)(1), 3.315 (2015).  

If the RO finds that the appellant does meet the basic entitlement criteria, the current incarceration status of the appellant should be examined.  The Board notes that recent correspondence from the Veteran has been from Department of State Hospitals- Coalinga.  Therefore, it is unclear whether the Veteran remains imprisoned as a result of being convinced of a crime or if he is committed to the state hospital on another basis.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to nonservice-connected death pension benefits as the "helpless child" of the Veteran.  If the benefits sought are not granted, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




